Name: Commission Regulation (EC) No 2048/97 of 20 October 1997 amending Regulations (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat and (EC) No 996/97 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  foodstuff;  consumption
 Date Published: nan

 Avis juridique important|31997R2048Commission Regulation (EC) No 2048/97 of 20 October 1997 amending Regulations (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat and (EC) No 996/97 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 Official Journal L 287 , 21/10/1997 P. 0010 - 0010COMMISSION REGULATION (EC) No 2048/97 of 20 October 1997 amending Regulations (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat and (EC) No 996/97 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (1), and in particular Article 7 (2) thereof,Having regard to Commission Regulation (EC) No 996/97 of 3 June 1997 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (2), and in particular Article 6 (2) thereof,Whereas Argentina has renamed the authority empowered to issue certificates of authenticity; whereas Annex II to Regulations (EC) No 936/97 and (EC) No 996/97 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1 In Annex II to Regulations (EC) No 936/97 and (EC) No 996/97, 'SecretarÃ ­a de agricultura, ganaderÃ ­a y pesca` is replaced by 'SecretarÃ ­a de agricultura, ganaderÃ ­a, pesca y alimentaciÃ ³n`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 17 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 137, 28. 5. 1997, p. 10.(2) OJ L 144, 4. 6. 1997, p. 6.